Determination of the State Liquor Authority, dated March 25, 1971, suspending petitioner’s off-premises beer license for 20 days forthwith and 10 days deferred, unanimously modified, on the law and the facts and in the exercise of discretion, to annul the forthwith 20-day suspension, and to limit the punishment to 10 days’ suspension to be temporarily deferred, and otherwise confirmed, without costs and without disbursements. While we confirm the Authority’s finding of sale of two cans of beer to a minor, we modify that finding to hold that the transaction consisted of but a single sale, and not of two. Accepting, as we do otherwise, the essential facts as found by the Authority, we take into account that the violation was an isolated aberrant instance, against an otherwise spotless record, and that the testimony concerning the purchase leaves much to be desired. Indeed, the grocery clerk who made the sale was never really identified. In these circumstances, we deem the reduced penalty to be adequate as a safeguard against future offenses. (See Matter of Village Rathskeller v. State Liq. Auth., 26 A D 2d 543.) Concur — Capozzoli, J. P., McGivern, Markewieh, Murphy and Eager, JJ.